EXHIBIT 10.1
USG CORPORATION SUPPLEMENTAL RETIREMENT PLAN
(As Amended and Restated Effective as of January 1, 2007)

 



--------------------------------------------------------------------------------



 



CERTIFICATE OF ADOPTION
     USG Corporation, acting through its duly authorized representative, hereby
adopts the amendment and restatement of the USG Corporation Supplemental
Retirement Plan, effective as of January 1, 2007, as set forth herein, this 10th
day of December, 2008.

            USG CORPORATION
      By:   /s/ Brian J. Cook         Senior Vice President        Human
Resources   

 



--------------------------------------------------------------------------------



 



         

TABLE OF CONTENTS

         
 
  PAGE
SECTION 1
    1  
Introduction
    1  
1.1 The Plan, the Company
    1  
1.2 Employers
    1  
1.3 Purpose
    1  
1.4 Plan Administration
    2  
1.5 Preservation of Benefits
    2  
 
       
SECTION 2
    3  
Eligibility for Participation
    3  
2.1 Covered Employee
    3  
2.2 Eligibility
    3  
2.3 Period of Participation
    3  
 
       
SECTION 3
    4  
Part A Supplemental Benefits
    4  
3.1 Intent
    4  
3.2 Limited Benefits, Unlimited Benefits, Part A Supplemental Benefits and Part
A Supplemental Death Benefits
    4  
3.3 Participant Contribution Requirement
    4  
3.4 Compensation Deferral Elections
    5  
3.5 Amount of Part A Supplemental Benefits
    6  
3.6 Payment of Part A Supplemental Benefits
    6  
3.7 Amount and Payment of Part A Supplemental Death Benefits
    7  
3.8 Offset/Reduction for Benefits Provided by Funding Accounts
    8  
 
       
SECTION 4
    9  
Spouses, Beneficiaries, Funding
    9  
4.1 Eligible Spouse
    9  
4.2 Supplemental Plan Beneficiary
    9  
4.3 Funding
    9  
 
       
SECTION 5
    10  
General Provisions
    10  
5.1 Statement of Accounts
    10  
5.2 Employment Rights
    10  
5.3 Interests Not Transferable
    10  
5.4 Controlling Law
    10  
5.5 Gender and Number
    10  
5.6 Action by the Company
    10  
5.7 Successor to the Company or Any Other Employer
    10  
5.8 Facility of Payment
    11  

 -i-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
  PAGE
SECTION 6
    12  
Amendment and Termination
    12  

-ii-

 



--------------------------------------------------------------------------------



 



USG CORPORATION SUPPLEMENTAL RETIREMENT PLAN
SECTION 1
Introduction
1.1 The Plan, the Company
     Effective January 1, 1976 UNITED STATES GYPSUM COMPANY established UNITED
STATES GYPSUM COMPANY SUPPLEMENTAL RETIREMENT PLAN (the “Plan”). On January 1,
1985 UNITED STATES GYPSUM COMPANY became a wholly-owned subsidiary of USG
CORPORATION and effective as of that date USG CORPORATION was substituted for
UNITED STATES GYPSUM COMPANY as the “Company” under the Plan and the name of the
Plan was changed to USG CORPORATION SUPPLEMENTAL RETIREMENT PLAN. Previously,
the Plan included certain additional benefits (called Part B Supplemental
Benefits) that supplemented contributions made under the USG Corporation
Investment Plan and other defined contribution plans maintained by the Company
or members of its controlled group. Effective November 8, 2000 the Plan was
amended to provide for the cessation of participant deferrals under Part B of
the Plan and the distribution of all Part B Supplemental Benefits. The Plan is
being restated effective January 1, 2007 to eliminate reference to Part B
Supplemental Benefit and to update the provisions relating to the Part A
Supplemental Benefits. The term “Company” as used in the Plan means UNITED
STATES GYPSUM COMPANY up to January 1, 1985 and USG CORPORATION (and any
successor thereto) on and after that date. Except as otherwise specifically
provided, the provisions of this subsection and the following provisions of the
Plan constitute an amendment and restatement of the Plan, as previously amended,
effective as of January 1, 2007 (the “New Effective Date”), subject to any
subsequent amendments.
1.2 Employers
     Each subsidiary of the Company that is an employer under USG Corporation
Retirement Plan (the “Retirement Plan”) shall be an “Employer” under this Plan
unless specified to the contrary by the Company by writing filed with the
Committee described in subsection 1.4.
1.3 Purpose
     The Company and certain of its subsidiaries maintain and are employers
under the Retirement Plan, which is intended to meet the requirements of a
“qualified plan” under Section 401(a) of the Internal Revenue Code. The purpose
of this Plan, a nonqualified plan, is to provide for eligible employees benefits
that could have been earned and paid under the Retirement Plan and under any
other qualified defined benefit maintained by the controlled group of
corporations of which the Company is a member (“other USG Defined Benefit
Plans”) but for the following limitations:

  (a)   Section 401(a)(4) of the Internal Revenue Code requires that
contributions or benefits provided under a qualified plan must not discriminate
in favor of highly compensated employees and therefore amounts deferred by
employees, if any, under the Company’s management incentive compensation
programs, Part B of

-1-



--------------------------------------------------------------------------------



 



      this Plan as in effect prior to November 8, 2000, and the USG Corporation
Deferred Compensation Plan until their retirement or other termination of
employment may not be considered as a part of their employment compensation in
determining the amount of their contributions, benefits provided with respect to
their contributions, and employer provided benefits under the Retirement Plan
and other USG Defined Benefit Plans.

  (b)   Sections 401(a)(17) and 404(l) of the Internal Revenue Code limit the
amount of employees’ annual compensation that may be taken into account in
determining the benefits that may be paid to them from the Retirement Plan and
other USG Defined Benefit Plans and the deductible Employer contributions that
may be made to those plans to provide such benefits.     (c)   Section 415 of
the Internal Revenue Code places limitations on the amount of benefits that may
be paid from and contributions that may be made to the Retirement Plan and other
USG Defined Benefit Plans.

     In no event shall any benefits be payable under this Plan that would
duplicate benefits that become payable under any other qualified or nonqualified
plan maintained by the Company, any other Employer or any other member of the
controlled group of corporations of which the Company is a member.
1.4 Plan Administration
     The Plan is administered by the committee (the “Committee”) that is
responsible for administration of the Retirement Plan. To the extent
appropriate, the Committee has the same powers, rights, duties and obligations
it has as to the Retirement Plan, including the right to require the completion
of such forms or applications with respect to benefit payments as it deems
appropriate.
1.5 Preservation of Benefits
     Benefits shall be provided under the Plan on and after the New Effective
Date to, or with respect to, former employees of the Company who became entitled
to such benefits before that date in accordance with the terms of the Plan as in
effect at the time of their retirement or other termination of employment. If an
employee of an Employer was participating in the Plan immediately prior to the
New Effective Date and continues to participate in the Plan on and after that
date, benefits payable under Section 3 of this Plan to, or with respect to, such
employee shall not be less than what they would have been if the Plan as in
effect immediately prior to the New Effective Date continued in effect on and
after that date without change, but only taking into account for this purpose
benefits accrued by the employee under the Retirement Plan and all other USG
Defined Benefit Plans prior to the New Effective Date.

-2-



--------------------------------------------------------------------------------



 



SECTION 2
Eligibility for Participation
2.1 Covered Employee
     A “Covered Employee” for any calendar year means an employee of an Employer
under the plan who the Committee, in accordance with such rules as it may
establish, anticipates will have “compensation” (as defined below) for such year
in excess of $100,000 (or such greater amount as may be determined by the
Secretary of the United States Treasury under Section 414(q)(1)(B)(i) of the
Internal Revenue Code), unless the Committee specifies that such employee shall
not be considered as a Covered Employee for any purpose of the plan by writing
filed with the Secretary of the Company prior to, or within 30 days after, the
date the employee otherwise would become eligible for participation in the plan.
For purposes of this subsection 2.1, compensation shall mean base salary.
2.2 Eligibility
     Subject to the conditions and limitations of the Plan, each employee of an
Employer who was a “Participant” in the Plan on December 31, 2006 shall continue
as a Participant in the Plan after that date. Subject to the conditions and
limitations of the Plan, each other employee of an Employer shall become
eligible to enroll in this Plan and become a “Participant” on the first date
occurring on or after the New Effective Date on which:

  (a)   he is a Covered Employee; and     (b)   the benefits he accrues, or the
contributions he is required to make or could elect to make, or his share of
employer derived contributions under one or more of the Retirement Plan and
other USG Defined Benefit Plans, are less than what they would have been (or, as
to elected contributions, could have been) as a result of the limitations
described in subsection 1.3.

Each employee will be notified of the date he is eligible to enroll in the Plan
and become a Participant and will be notified of the enrollment procedures
established by the Committee.
2.3 Period of Participation
     An employee of an Employer who becomes a Participant in this Plan will
continue as a Participant in the Plan in accordance with its provisions until
all benefits to which he is entitled under the Plan have been distributed to
him. However, a Participant will not be entitled to make contributions or accrue
additional benefit entitlements under this Plan for any period during which he
is not a Covered Employee.

-3-



--------------------------------------------------------------------------------



 



SECTION 3
Part A Supplemental Benefits
3.1 Intent
     The Employers intend that benefits be provided pursuant to the provisions
of this Section 3 that are actuarially equivalent to the benefits that would
have been provided under the Retirement Plan and other USG Defined Benefit Plans
if the limitations described in subsection 1.3 did not exist, if before-tax
contributions the Participant makes pursuant to subsection 3.3 had been made
under the Retirement Plan and any other applicable USG Defined Benefit Plan on
an after-tax basis, and if amounts deferred under the Company’s 1989 and
subsequent management incentive compensation programs or deferred under Part B
of this Plan prior to November 8, 2000 or deferred under the USG Corporation
Deferred Compensation Plan had not been deferred but instead paid at the proper
time and included in employment compensation for purposes of the Plans, provided
that the contribution requirement described in subsection 3.3 is met.

3.2   Limited Benefits, Unlimited Benefits, Part A Supplemental Benefits and
Part A Supplemental Death Benefits

     For purposes of this Section 3, the term “Limited Benefits” means the
benefits that become payable to or with respect to a Participant under the
Retirement Plan and all other USG Defined Benefit Plans. The term “Unlimited
Benefits” means the benefits that would have become payable to or with respect
to a Participant under such Plans if the limitations described in subsection 1.3
did not exist; if before-tax contributions the Participant makes pursuant to
subsection 3.3 had been made under the Retirement Plan and any other applicable
USG Defined Benefit Plan on an after-tax basis; and if amounts deferred by the
Participant under the Company’s 1989 and subsequent management incentive
compensation programs, deferred under Part B of this Plan as in effect prior to
November 8, 2000, or deferred under the USG Corporation Deferred Compensation
Plan had not been deferred but instead paid to the Participant at the proper
time during employment and then included in the Participant’s employment
compensation for purposes of those Plans. Benefits that become payable under
this Section 3 to a Participant are referred to as “Part A Supplemental
Benefits”. Benefits that become payable under this Section 3 to any person as a
result of the death of a Participant are referred to as “Part A Supplemental
Death Benefits”.
3.3 Participant Contribution Requirement
     A Participant’s entitlement to Part A Supplemental Benefits and Part A
Supplemental Death Benefits described in subsections 3.5 and 3.7 is subject to
the Participant making before-tax contributions under this Plan. Such
contributions must equal the after-tax contributions the Participant would have
been required to make under the Retirement Plan and all other USG Defined
Benefit Plans:

  (a)   if amounts contributed on a before-tax basis under this Plan, deferred
by the Participant under the Company’s management incentive compensation
programs, or deferred under the USG Corporation Deferred Compensation Plan had
not been so contributed or deferred but paid to the Participant at the proper
time during

-4-



--------------------------------------------------------------------------------



 



      employment and then included in the Participant’s employment compensation
for purposes of those plans;

  (b)   if the annual compensation limitation imposed by Section 401(a)(17) of
the Internal Revenue Code (as described in subparagraph 1.3(b)) did not apply to
the Participant; and     (c)   if the limitations imposed under Section 415 of
the Internal Revenue Code (as described in subparagraph 1.3(c)) did not apply to
the Participant.     (d)   A Covered Employee who first becomes eligible to make
before-tax contributions under subsection 3.4 will be deemed to have elected to
make before-tax contributions, unless he elects otherwise in accordance with
rules established by the Committee.

Notwithstanding the foregoing, a Participant may be eligible for and make
after-tax contributions under the Retirement Plan or another USG Defined Benefit
Plan even though the limitations described above in this subsection may prevent
or limit his accrual of benefits under such plans. In such case, the Participant
will accrue benefits under this Plan based on such after-tax contributions as if
they had been made under this Plan on a before-tax basis. The Committee shall
maintain a bookkeeping account in the name of each Participant who makes
before-tax contributions under this subsection to reflect such contributions
and, where required, interest on such contributions. The term “interest” as used
in this Plan with respect to Participants’ before-tax contributions made under
this subsection shall mean “interest” as defined in the Retirement Plan with
respect to participant contributions under that plan but shall not include a
higher rate of interest required to be applied under the Retirement Plan for
certain purposes pursuant to Section 411(c)(2) of the Internal Revenue Code.
3.4 Compensation Deferral Elections
     A Participant’s before-tax contributions under this Section 3 shall be made
pursuant to a compensation deferral election filed with his Employer prior to
the calendar year such contributions are to begin or, in the case of a
Participant who first becomes eligible to make such contributions during but
after the beginning of a calendar year, filed with his Employer not more than
30 days after so becoming eligible, subject to the following:

  (a)   The Participant’s election shall apply to employment compensation
otherwise payable after the later to occur of the date the Participant becomes
eligible to make before-tax contributions and the date the election is filed
with his Employer.     (b)   Such election shall be automatically revoked as of
the end of the calendar year in which the Participant ceases to be a Covered
Employee (but remains an Employee of an Employer or affiliate) and such
revocation shall be effective as to employment compensation the Participant is
entitled to receive after such date.     (c)   Such election may be voluntarily
revoked by the Participant before the beginning of any subsequent calendar year.
A voluntary revocation shall be effective as to employment compensation the
Participant is entitled to receive during calendar

-5-



--------------------------------------------------------------------------------



 



      years after the revocation election is made unless prior to the
commencement of any subsequent calendar year the Participant makes another
compensation deferral election. Such later election shall apply as to employment
compensation otherwise payable during calendar years beginning after the
election is made.

  (d)   A Participant who separates from service and then is rehired as a
Covered Employee and becomes eligible to participate in the Plan, shall not
become eligible until the first day of the year following the year in which he
is rehired; provided he may elect within 30 days of rehire to participate if
either (i) upon prior separation from service he received the entire benefit to
which he was entitled under this plan and all other plans which are required to
be aggregated with this plan under Internal Revenue Code Section 409A; or
(ii) the period during which he was not employed by an Employer in at least
24 months.

Any period during which a Participant does not make contributions under the Plan
(and, where applicable, does not elect to make after-tax contributions under the
Retirement Plan or another USG Defined Benefit Plan upon which benefits would
accrue under this Plan) shall be disregarded for purposes of any subsequent
calculation of compensation (as described in subsection 3.3 above for purposes
of determining contributions under this Plan) used in determining the
Participant’s Unlimited Benefits for a subsequent Plan year.
3.5 Amount of Part A Supplemental Benefits
     Subject to the contribution requirement described in subsection 3.3, Part A
Supplemental Benefits shall become payable under the Plan to a Participant upon
the Participant’s retirement or earlier termination of employment with the
Company and its subsidiaries. A Participant’s Part A Supplemental Benefits shall
be in an amount that is actuarially equivalent to the amount by which the
Participant’s Unlimited Benefits exceed the Participant’s Limited Benefits. For
purposes of this Section 3, actuarially equivalent benefits shall be calculated
on the basis of the actuarial factors, assumptions and tables applied for that
purpose under the Retirement Plan, to the extent deemed appropriate by the
Committee.
3.6 Payment of Part A Supplemental Benefits
     Subject to the provisions of this subsection 3.6, Part A Supplemental
Benefits shall be paid in a lump sum 30 days after the Participant separates
from service with the Company and all subsidiaries. Notwithstanding the
foregoing provisions of this subsection:

  (a)   If a Participant’s death occurs while employed by the Company or any
subsidiary of the Company or if a Participant’s death occurs after he had become
entitled to Part A Supplemental Benefits but before payment of such benefits has
commenced or has been completed, Part A Supplemental Death Benefits shall be
payable with respect to the Participant only if and to the extent provided in
subsection 3.7.     (b)   Spousal consent rules that apply under the Retirement
Plan or any other USG Defined Benefit Plan with respect to forms of payment of
benefits shall not apply under this Plan.

-6-



--------------------------------------------------------------------------------



 



  (c)   Notwithstanding the above, distributions to be made to a Key Employee
upon retirement or other separation from service shall not be made before the
date that is six (6) months after the Key Employee’s retirement or other
separation from service. “Key Employee” means an employee who meets the Key
employee requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii) (applied in
accordance with the regulations thereunder and disregarding Code
Section 416(i)(5)) at any time during the 12-month period ending each
December 31st. If an employee meets the Key Employee requirements as of any
December 31st, the person is treated as a Key Employee for the 12-month period
beginning on the March 1st following that December 31st.     (d)   The
provisions of this subsection 3.6 are effective January 1, 2005.

3.7 Amount and Payment of Part A Supplemental Death Benefits
     Part A Supplemental Death Benefits shall be payable under the Plan as
follows:

  (a)   If a Participant’s death occurs while employed by the Company or a
subsidiary of the Company and if he had an Eligible Spouse (as defined in
subsection 4.1) immediately prior to his death, the Participant’s Eligible
Spouse shall be entitled to a lump sum Part A Supplemental Death Benefit under
this Plan which is actuarially equivalent (based on the age of the Eligible
Spouse) to any additional monthly pre-retirement survivor annuity benefits that
would have been payable to the Participant’s Eligible Spouse under the
Retirement Plan and all other USG Defined Benefit Plans if the Participant’s
Limited Benefits equaled his Unlimited Benefits. The Part A Supplemental Death
Benefit under this subparagraph 3.7(a) shall be paid to the Participant’s
Eligible Spouse in a lump sum 30 days after the Participant’s death. If the
Participant did not have an Eligible Spouse at the time of his death, no Part A
Supplemental Death Benefits shall be payable under the Plan with respect to that
Participant other than payment to the Participant’s Supplemental Plan
Beneficiary (as defined in subsection 4.2) of an amount equal to the
Participant’s before-tax contributions under the Plan with interest as soon as
practicable after the Participant’s death.     (b)   If a Participant’s death
occurs after he had both retired (or otherwise separated from service) and
become entitled to Part A Supplemental Benefits but before payment of such
benefits had been made or had commenced, and if he had an Eligible Spouse at the
time of his death, the Participant’s Eligible Spouse shall be entitled to a lump
sum Part A Supplemental Death Benefit which is actuarially equivalent (based on
the age of the Eligible Spouse) to any additional monthly pre-retirement
survivor annuity benefits that could have been payable to the Participant’s
Eligible Spouse under the Retirement Plan and all other USG Defined Benefit
Plans if the Participant’s Limited Benefits equaled his Unlimited Benefits. The
Part A Supplemental Death Benefit under this subparagraph 3.7(b) shall be paid
to the Participant’s Eligible Spouse in a lump sum 30 days after the
Participant’s Death. If the Participant did not have an Eligible Spouse at the
time of his death, no Part A Supplemental Death Benefits shall be payable under
the

-7-



--------------------------------------------------------------------------------



 



      Plan with respect to that Participant other than payment to the
Participant’s Supplemental Plan Beneficiary of an amount equal to the
Participant’s before-tax contributions under this Plan with interest as soon as
practicable after the Participant’s death.

3.8 Offset/Reduction for Benefits Provided by Funding Accounts
     Although the plan is an unfunded, non-qualified compensation arrangement,
funds may have been paid to the Participant or contributed to an individual
trust intended to constitute a grantor trust of a Participant under
Section 671-678 of the Internal Revenue Code of 1986, as amended (the ‘Code’) or
other funding account established and maintained by a Participant pursuant to a
funding agreement between the Participant and USG (a ‘Funding Agreement’). If
amounts were paid to a Participant or to a grantor trust on behalf of a
Participant pursuant to a Funding Agreement with USG, upon the Participant’s
death or termination of employment for any reason, the Participant’s Part A
Supplemental Benefits and Part A Supplemental Death Benefits will be
offset/reduced to the extent provided in the Funding Agreement to reflect the
value of payments made to the Participant and his or her grantor trust.

-8-



--------------------------------------------------------------------------------



 



SECTION 4
Spouses, Beneficiaries, Funding
4.1 Eligible Spouse
     The spouse of a Participant will be considered as an “Eligible Spouse” as
of any date only if at least six months prior thereto the Participant and his
spouse were lawfully married under the laws of the state where the marriage was
contracted and the marriage remains legally effective.
4.2 Supplemental Plan Beneficiary
     A “Supplemental Plan Beneficiary” means a person who has been designated by
a Participant as such by writing signed by the Participant and filed with the
Committee prior to the Participant’s death. If a Participant failed to designate
a Supplemental Plan Beneficiary or if the person he designated predeceases the
Participant, the Participant’s Beneficiary under the Retirement Plan shall be
his Supplemental Plan Beneficiary.
4.3 Funding
     Benefits payable under this Plan to a Participant or a Supplemental Plan
Beneficiary shall be paid directly by the Employers from their general assets in
such proportion as the Company shall determine to the extent such benefits are
not paid from a Special Retirement Account (established pursuant to Supplement A
of this Plan) or pursuant to a Funding Agreement (as defined in subsection 3.8)
or from a so-called ‘rabbi trust,’ an irrevocable grantor trust the assets of
which are subject to the claims of creditors of the Employers in the event of
their insolvency. The Employers shall not be required to segregate on their
books or otherwise any amount to be used for the payment of benefits under this
Plan, except as to any amounts paid or payable to a Funding Agreement or to a
“rabbi trust”.

-9-



--------------------------------------------------------------------------------



 



SECTION 5
General Provisions
5.1 Statement of Accounts
     The Committee shall furnish each Participant with a statement of his
Supplemental Plan benefits at such time as it may in its discretion determine.
5.2 Employment Rights
     Establishment of the Plan shall not be construed to give any Participant
the right to be retained in the employ of the Company or any other Employer or
to any benefits not specifically provided by this Plan.
5.3 Interests Not Transferable
     Except as to withholding of any tax under the laws of the United States or
any state or municipality, the interests of Participants and their Supplemental
Plan Beneficiaries under the Plan are not subject to the claims of their
creditors and may not be voluntarily or involuntarily transferred, assigned,
alienated or encumbered.
5.4 Controlling Law
     The laws of Illinois shall be controlling in all matters relating to the
Plan.
5.5 Gender and Number
     Where the context admits, words in the masculine gender shall include the
feminine and neuter genders, the plural shall include the singular and the
singular shall include the plural.
5.6 Action by the Company
     Any action required of or permitted by the Company under the Plan shall be
by resolution of its Board of Directors or by a duly authorized committee of its
Board of Directors, or by a person or persons authorized by resolution of its
Board of Directors or such committee.
5.7 Successor to the Company or Any Other Employer
     The term “Company” as used in the Plan shall include any successor to the
Company by reason of merger, consolidation, the purchase or transfer of all or
substantially all of the Company’s assets, or otherwise. The term “Employer” as
used in the Plan with respect to the Company or any subsidiary shall include any
successor to that corporation by reason of merger, consolidation, the purchase
or transfer of all or substantially all of the assets of that corporation, or
otherwise.

-10-



--------------------------------------------------------------------------------



 



5.8 Facility of Payment
     Any amounts payable hereunder to any person under a legal disability or
who, in the judgment of the Committee, is unable to properly manage his affairs
may be paid to the legal representative of such person or may be applied for the
benefit of such person in any manner which the Committee may select. Any payment
made in accordance with the next preceding sentence shall be a full and complete
discharge of any liability for such payment under the Plan.

-11-



--------------------------------------------------------------------------------



 



SECTION 6
Amendment and Termination
     While the Employers expect to continue the Plan, the Company must
necessarily reserve and reserves the right to amend the Plan from time to time
or to terminate the Plan at any time. However, no amendment of the Plan nor the
termination of the Plan may cause the reduction or cessation of any benefits
that, but for such amendment or termination, are payable under this Plan or
would become payable under this Plan after the date such amendment is made or
the termination of the Plan occurs.

-12-